517 Pa. 318 (1988)
536 A.2d 337
Samuel A. WILSON,
v.
PHILADELPHIA HOUSING AUTHORITY, Appellant, and Rasheeda Abdual-Haqq.
Supreme Court of Pennsylvania.
Argued December 7, 1987.
Decided January 19, 1988.
*319 Thomas P. Grace, James M. Marsh, Philadelphia, for appellant.
Arnold H. Winicov, Philadelphia, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
PER CURIAM:

ORDER
Order of Commonwealth Court reversed. See LeFlar v. Gulf Creek Industrial Park, 511 Pa. 574, 515 A.2d 875 (1986).
LARSEN, J., dissents.